Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan (US 2004/0192351).

As per claim 1 Duncan depicts in figure 1 and discloses:   A mobile shop system including a plurality of mobile shop vehicles 12 and a server device 10, wherein the server device 10 includes a controller configured to transmit an image display instruction 44 to cause an image to be displayed on an outside display device 16, to the plurality of mobile shop vehicles 12, and each of the plurality of mobile shop vehicles 12 includes the outside display device 16 provided on an outside of a vehicle body, a first receiver configured to receive the image display instruction 44 from the server device 10, and a display controller 20 configured to control display contents of the outside display device 16 according to the image display instruction 44 { [0014] Each advertising display device 16 includes an advertising display controller that communicates with host content server and controller 10 and controls the advertising content displayed at the vehicle. },  wherein the image display instruction 44 includes a criterion for categorizing an image to be displayed on the outside display device 16, and the criterion included in the image display instruction 44 transmitted to the plurality of mobile shop vehicles 12 is the same. { [0017] As vehicles change position resulting in changes to their proximity relative to each other, synchronization and differentiation engine 44 alters the priority and default queues to provide a coordinated advertising campaign. For instance, as two vehicles travel near each other, the content on the vehicles is synchronized to emphasize an advertising message or differentiated to display multiple contents by downloading a priority queue generated by synchronization and differentiation 44. As one example of a coordinated advertising presentation, the breakfast cereal advertisement B is displayed on one delivery vehicle while another nearby delivery vehicle displays content suggesting purchase of the beverage advertisement C for use with the breakfast cereal. }

As per claim 2 Duncan depicts in figure 1 and discloses:  The mobile shop system according to claim 1, wherein the each of the plurality of mobile shop vehicles 12 further includes a storage 24 & 26 configured to store image data in association with the criterion determined in advance, and the display controller 20 is further configured to acquire, from the storage 24 & 26, the image data that is associated with the criterion included in the image display instruction 44, and to perform display on the outside display device 16. { [0014] Advertising display controller 20 determines the vehicle position from a locator device 22 and applies the position and time to either a priority queue 24 or default queue 26 to select advertising content from an advertising content database 28 for display at the vehicle. A motion detector 30 determines whether vehicle 12 is moving or stationary to allow advertising display controller 20 to set a rate of change for the displayed content. An event log 32 tracks the display of content at vehicle 12 for tracking of displayed content and context which is periodically uploaded to host content server and controller 10.  In one alternative embodiment, advertising content 28, priority queue 24 and default queue 26 are initially set through a hardwired interface, such as an Ethernet interface, and then updated through wireless network 14 when vehicle 12 is in motion. }

As per claim 3 Duncan depicts in figure 1 and discloses:  The mobile shop system according to claim 2, wherein, in the each of the plurality of mobile shop vehicles 12, the display controller 20 is configured to receive the image data corresponding to the criterion, to determine whether or not the image data meets the criterion, and to store the image data in the storage 24 & 26 in association with the criterion, in a case where the image data meets the criterion. { [0014] Advertising display controller 20 determines the vehicle position from a locator device 22 and applies the position and time to either a priority queue 24 or default queue 26 to select advertising content from an advertising content database 28 for display at the vehicle. A motion detector 30 determines whether vehicle 12 is moving or stationary to allow advertising display controller 20 to set a rate of change for the displayed content. An event log 32 tracks the display of content at vehicle 12 for tracking of displayed content and context which is periodically uploaded to host content server and controller 10. In one alternative embodiment, advertising content 28, priority queue 24 and default queue 26 are initially set through a hardwired interface, such as an Ethernet interface, and then updated through wireless network 14 when vehicle 12 is in motion. }

As per claim 4 Duncan depicts in figure 1 and discloses:  The mobile shop system according to claim 2, wherein, in the each of the plurality of mobile shop vehicles 12, the display controller 20 is configured to receive the image data corresponding to the criterion, to transmit the image data to an external device configured to determine whether or not the image data meets the criterion, and to store the image data in the storage 24 & 26 in association with the criterion, in a case where a determination result that the image data meets the criterion is acquired from the external device. { [0014] Advertising display controller 20 determines the vehicle position from a locator device 22 and applies the position and time to either a priority queue 24 or default queue 26 to select advertising content from an advertising content database 28 for display at the vehicle. A motion detector 30 determines whether vehicle 12 is moving or stationary to allow advertising display controller 20 to set a rate of change for the displayed content. An event log 32 tracks the display of content at vehicle 12 for tracking of displayed content and context which is periodically uploaded to host content server and controller 10. In one alternative embodiment, advertising content 28, priority queue 24 and default queue 26 are initially set through a hardwired interface, such as an Ethernet interface, and then updated through wireless network 14 when vehicle 12 is in motion. }

As per claim 5 Duncan depicts in figure 1 and discloses:  The mobile shop system according to claim 1, wherein the image display instruction 44 includes image data to be displayed on the outside display device 16 or a source of the image data, and the display controller 20 is further configured to display, on the outside display device 16, the image data included in the image display instruction 44 or image data acquired from the source of the image data. { [0017] As vehicles change position resulting in changes to their proximity relative to each other, synchronization and differentiation engine 44 alters the priority and default queues to provide a coordinated advertising campaign. For instance, as two vehicles travel near each other, the content on the vehicles is synchronized to emphasize an advertising message or differentiated to display multiple contents by downloading a priority queue generated by synchronization and differentiation 44. As one example of a coordinated advertising presentation, the breakfast cereal advertisement B is displayed on one delivery vehicle while another nearby delivery vehicle displays content suggesting purchase of the beverage advertisement C for use with the breakfast cereal. }

As per claim 6 Duncan depicts in figure 1 and discloses:  The mobile shop system according to claim 5, wherein the each of the plurality of mobile shop vehicles 12 further includes a transmitter configured to transmit a position information 22 to the server device 10, and the server device 10 further includes position information 22 from the mobile shop vehicle, wherein, in the server device 10 { [0014] Each advertising display device 16 includes an advertising display controller that communicates with host content server and controller 10 and controls the advertising content displayed at the vehicle }, the controller is configured to determine image data to be displayed on the outside display device 16 of the mobile shop vehicle, according to the position information 22 of the mobile shop vehicle. { [0016] The advertising content, priority queue and default queue are uploaded to a fleet of delivery vehicles at the start of the business day through an Ethernet interface and the vehicles proceed on their routes tracked by locater devices 22 and updated periodically through wireless network 14. }

As per claim 7 Duncan discloses:   A control method of a mobile shop system including a plurality of mobile shop vehicles 12, each including an outside display device 16 provided on an outside of a vehicle body, and a server device 10, the control method comprising: an instructing step performed by the server device 10 to transmit an image display instruction 44 to cause an image to be displayed on the outside display device 16, to the plurality of mobile shop vehicles 12; a receiving step performed by each of the plurality of mobile shop vehicles 12 to receive the image display instruction 44 from the server device 10; and a display controlling step performed by the each of the plurality of mobile shop vehicles 12 to control display contents of the outside display device 16 according to the image display instruction 44 { [0014] Each advertising display device 16 includes an advertising display controller that communicates with host content server and controller 10 and controls the advertising content displayed at the vehicle. }, wherein the image display instruction 44 includes a criterion for categorizing an image to be displayed on the outside display device 16, and the criterion included in the image display instruction 44 transmitted to the plurality of mobile shop vehicles 12 is the same. { [0017] As vehicles change position resulting in changes to their proximity relative to each other, synchronization and differentiation engine 44 alters the priority and default queues to provide a coordinated advertising campaign. For instance, as two vehicles travel near each other, the content on the vehicles is synchronized to emphasize an advertising message or differentiated to display multiple contents by downloading a priority queue generated by synchronization and differentiation 44. As one example of a coordinated advertising presentation, the breakfast cereal advertisement B is displayed on one delivery vehicle while another nearby delivery vehicle displays content suggesting purchase of the beverage advertisement C for use with the breakfast cereal. }

As per claim 8 Duncan discloses:   computer-readable medium storing a program for causing a computer to execute: an instructing step performed by a server device 10 to transmit an image display instruction 44 to cause an image to be displayed on an outside display device 16, to a plurality of mobile shop vehicles 12; a receiving step performed by each of the plurality of mobile shop vehicles 12 to receive the image display instruction 44 from the server device 10; and a display controlling step performed by the each of the plurality of mobile shop vehicles 12 to control display contents of the outside display device 16 according to the image display instruction 44 { [0014] Each advertising display device 16 includes an advertising display controller that communicates with host content server and controller 10 and controls the advertising content displayed at the vehicle. }, wherein the image display instruction 44 includes a criterion for categorizing an image to be displayed on the outside display device 16, and the criterion included in the image display instruction 44 transmitted to the plurality of mobile shop vehicles 12 is the same. { [0017] As vehicles change position resulting in changes to their proximity relative to each other, synchronization and differentiation engine 44 alters the priority and default queues to provide a coordinated advertising campaign. For instance, as two vehicles travel near each other, the content on the vehicles is synchronized to emphasize an advertising message or differentiated to display multiple contents by downloading a priority queue generated by synchronization and differentiation 44. As one example of a coordinated advertising presentation, the breakfast cereal advertisement B is displayed on one delivery vehicle while another nearby delivery vehicle displays content suggesting purchase of the beverage advertisement C for use with the breakfast cereal. }

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive.  Applicant asserts the following on page 4 in the first, second and fourth paragraphs:
However, Applicant respectfully submits that Duncan fails to disclose that the image display instructions includes a criterion for categorizing an image to be displayed on the outside display device, as recited in independent claims 1, 7 and 8.

In sharp contrast, Duncan merely discloses that advertising content is transmitted to vehicles and the content may be associated with a type (e.g., a restaurant or a breakfast cereal). However, Duncan still transmits the advertising content itself. Duncan fails to disclose transmitting a criterion for categorizing an image to be displayed, as recited in independent claims 1, 7 and 8. (emphasis added)

Although Duncan discloses a coordinated advertising presentation involving two vehicles displaying images related to a breakfast cereal, Duncan fails to disclose transmitting the criterion of breakfast cereal, or any other criterion, to the two vehicles. Accordingly, Applicant respectfully submits that Duncan fails to expressly or inherently disclose or make obvious the features of independent claims 1, 7 and 8 regarding “wherein the image display instruction includes a criterion for categorizing an image to be displayed on the outside display device, and the criterion included in the image display instruction transmitted to the plurality of mobile shop vehicles is the same”.

Duncan discloses in [0017] the following:
As one example of a coordinated advertising presentation, the breakfast cereal advertisement B is displayed on one delivery vehicle while another nearby delivery vehicle displays content suggesting purchase of the beverage advertisement C for use with the breakfast cereal. (emphasis added).

The word “criterion” is defined by Merriam-Webster dictionary as “a standard on which a judgment or decision may be based” and/or “a characterizing mark or trait”.  With that said, as stated by applicant, Duncan “discloses that advertising content is transmitted to vehicles and the content may be associated and teaches is not unlike the claimed “criterion” that applicant is continuing to assert to be completely different.  In fact, prior to the current amendment, which was rejected as being indefinite for different reasons, the claims recited a “type”.  The “standard on which a judgement or decision may be based” on in Duncan is a coordinated, suggested purchase that spans multiple vehicle displays.  Duncan goes beyond disclosing simply a breakfast cereal. Duncan discloses a type, a coordinated characterizing standard mark or trait that is a criterion not unlike the claimed criterion because Duncan goes beyond by suggesting a purchase for use with the breakfast cereal.   Duncan is not merely disclosing cereal. Duncan is teaching that there is a standard, a rule or principle on which the decision is based, and that decision is based on the characterizing mark or trait of breakfast and breakfast cereal. 

Applicant also asserts the following on page 4 in the second full paragraph:
In the instant application, an image display instruction including a criterion but without image data can be used, so that the amount of data communication may be reduced. See Specification, Para. [0010]. This is different from Duncan where the host content server transfers advertising content rather than a criterion for categorizing an image to be displayed, as recited in independent claims 1, 7 and 8.

This assertion is not germane because it is not claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627